     Case 3:20-cv-02235-W-MDD Document 21 Filed 03/02/21 PageID.133 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   CLAYTON WORD, et al.,                                  Case No.: 20-cv-2235 W (MDD)
12                                        Plaintiffs,
                                                            ORDER (1) GRANTING
13   v.                                                     DEFENDANTS’ UNOPPOSED
                                                            MOTION TO DISMISS [DOC. 16]
14   CITY OF SAN DIEGO, et al.,
                                                            AND (2) DENYING AS MOOT EX
15                                     Defendants.          PARTE APPLICATION [DOC. 19]
16
17
18          On January 29, 2021, Defendants filed the pending motion to dismiss under
19   Federal Rule of Civil Procedure 12(b)(6). Defendants argue the Second Amended
20   Complaint fails to state a claim for relief as to the first, second, third, fourth, fifth, sixth
21   and seventh claims for relief. (Notice of Motion [Doc. 16] 1:27–2:2.) Alternatively,
22   Defendants move for a more definite statement as to the first, second, fourth, fifth, sixth
23   and seventh claims. (Id. 2:2–4.) Defendants’ motion was set for hearing on March 8,
24   2021. Plaintiffs’ opposition was, therefore, due on or before February 22, 2021.
25          On February 22, 2021, Plaintiffs attempted to unilaterally file a Third Amended
26   Complaint (“TAC”). On February 24, 2021, this Court ordered the TAC struck under
27   Federal Rule of Civil Procedrue 15(a), which allows a party to amend its pleading once as
28   a matter of course and requires a court order or the opposing party’s consent for any

                                                        1
                                                                                      20-cv-2235 W (MDD)
     Case 3:20-cv-02235-W-MDD Document 21 Filed 03/02/21 PageID.134 Page 2 of 2



 1   further amendments. (Discrepancy Order [Doc. 18].)
 2         On February 25, 2021, Plaintiffs filed an ex parte application for leave to file the
 3   TAC. (Ex Parte App. [Doc. 19].) In the application, Plaintiffs agree to “abandon” the
 4   first (Unreasonable Seizure), second (Excessive Force), fifth (False Arrest – California
 5   law) and sixth (Batter – California law) claims for relief. (Id. 1:27–2:3.)
 6         On March 1, 2021, Defendants filed the notice of non-oppsotion to their motion to
 7   dismiss. (Notice of Non-Opp’n [Doc. 20].) Based on Plaintiffs’ failure to oppose and
 8   statement in the ex party application, Defendants request the dismissal of the first,
 9   second, fifth and sixth claims be without leave to amend.
10         Civil Local Rule 7.1.f.3.c provides that “[i]f an opposing party fails to file papers
11   in the manner required by Local Rule 7.1.e.2, that failure may constitute a consent to the
12   granting of that motion or other ruling by the court.” The Ninth Circuit has held that a
13   district court may properly grant a motion to dismiss for failure to respond. See Ghazali
14   v. Moran, 46 F.3d 52, 53 (9th Cir. 1995) (per curiam) (affirming dismissal for failure to
15   file timely opposition where plaintiff had notice of the motion and time to respond).
16         Based on the foregoing, the Court deems Plaintiffs’ failure to oppose Defendants’
17   motion as consent to the merits and accordingly GRANTS Defendants’ motion [Doc. 16]
18   as follows: Plainitffs’ first, second, fifth and sixth claims for relief are DISMISSED
19   WITHOUT LEAVE TO AMEND; Plaintiffs’ fourth and seventh are DISMISSED
20   WITH LEAVE TO AMEND. The Third Amended Complaint must be filed on or
21   before March 16, 2021. In light of this order, Plaintiffs’ ex parte application [Doc. 19] is
22   DENIED AS MOOT.
23         IT IS SO ORDERED.
24   Dated: March 2, 2021
25
26
27
28

                                                   2
                                                                                   20-cv-2235 W (MDD)
